                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                             )
Raymond R. Mason, Sr.,                       )
        Plaintiff                            )
                                             )
        v.                                   )                   Civil Action No. 18-cv-40202-TSH
                                             )
Central Mass Transit Management/             )
Worcester Regional Transit Authority;        )
David Trabucco, in Their Individual and      )
Official Capacity; Jonathan Church, in Their )
Individual and Official Capacity;            )
Amalgamated Transit Union Local 22;          )
Kenneth Kephart in Their Individual and      )
Official Capacity,                           )
        Defendants                           )
__________________________________________)


        MOTION TO DISMISS BY ATU LOCAL 22 AND KENNETH KEPHART

Now comes Amalgamated Transit Union Local 22 and Kenneth Kephart and hereby move this

Honorable Court to dismiss all claims against them pursuant to Fed. R. Civ. P. 12(b)(6).

       The claims were filed far past the six-month statute of limitations that apply to hybrid

duty of fair representation cases. Also, the individual claims against Mr. Kephart are not viable

because there is no individual liability against union agents.

       This Motion is supported by a Memorandum of Law.


                                                      Respectfully submitted,

                                                      ATU LOCAL 22, AND
                                                      KENNETH KEPHART

                                                      By their attorney,

                                                      /s/ James A.W. Shaw
                                                      James A.W. Shaw
                                                     BBO # 670993
                                                     SEGAL ROITMAN, LLP
                                                     33 Harrison Ave., 7th Floor
                                                     Boston, MA 02111
                                                     (617) 603-1432
Dated: December 14, 2018                             jshaw@segalroitman.com


                            CERTIFICATE OF CONSULTATION

       I hereby certify pursuant to L.R. 7.1(a)(2) that I unsuccessfully attempted to confer with
the opposing party and therefore have attempted in good faith to resolve or narrow the issue.

                                                     /s/ James A.W. Shaw
                                                     James A.W. Shaw



                                CERTIFICATE OF SERVICE

I hereby certify that on December 14, 2018, I served a true and accurate copy of this document
upon the Plaintiff by First Class Mail, to:

       Raymond R. Mason, Sr.
       5 Monticello Dr., West
       Worcester, MA 01603

                                                     /s/ James A.W. Shaw
                                                     James A.W. Shaw




                                                                                                    2
